Sullivan, J., and Irvine, C.
We concur in the foregoing opinion, but, to avoid any' inference as to the competency of such evidence as was offered, we wish to add that in our opinion the onty competent proof of population in such cases is a census. The question not being essentially involved, Ave do not care to state our reasons at length, but might say that one of them is that the legislature cannot be presumed to have contemplated a resort to other evidence, which the opinion of the Chief Justice shows to be wholly conjectural.